Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed on 08/11/2021 have been considered. The Objections/Rejections appear to have been answered and overcome.
References Cited
The references of interest are cited:
Fukui et al. (US 20080241995 A1) teaches a semiconductor device in Fig. , comprising: a wiring substrate (10); 
a first semiconductor chip (12) on the wiring substrate; 
a second semiconductor chip adhered to an upper surface of the first semiconductor chip with a first adhesive layer (3); and
wires (11) of the first semiconductor chip is embedded inside the adhesive layer without being damaged, while the deformation due to melting and softening is suppressed to small in the part away from the wires.
Similar to Fukui et al. (US 20080241995 A1) are Kang et al. (US 20030178710 A1) and Yoshimura et al. (US 20070218586 A1). However, these references fail to further teach and/or suggest the claimed invention as set forth in claims 1, 15, and 19.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: see the previous Office action and ¶0002 and ¶0003 as indicated above.


Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JASMINE J CLARK/Primary Examiner, Art Unit 2816